Citation Nr: 0714699	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04 44 529	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama




THE ISSUE

Entitlement to service connection for a low back disorder.





ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1981 to July 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
in August 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, which, 
inter alia, denied service connection for the veteran's low 
back disorder and granted service connection for carpel 
tunnel syndrome, status post two surgeries, of his right 
hand.  The veteran filed a notice of disagreement with both 
of these issues, but did not perfect an appeal for the 
evaluation of his right hand disability.  Therefore, this 
issue is not presently before the Board.  

In March 2004, the veteran's claims folder was transferred to 
the VA Regional Office in Montgomery, Alabama.  In March 
2007, the appellant testified at a hearing before the 
undersigned Veterans Law Judge at the central office (Central 
Office hearing); the transcript of that hearing is associated 
with the record.   

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  During the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish an initial disability rating or an 
effective date, if service connection is granted on appeal.   

A June 1984 service medical record showed that the veteran 
was treated for low back pain which he reportedly had for six 
months but had worsened the day before when he went swimming.  
The assessment was low back strain  A December 1999 medical 
record reflects that the veteran had lower back pains, and in 
January 2000, the veteran was treated for low back pain, and 
was assessed as having a left paraspinal muscle spasm, and a 
possible low back strain.  An April 2003 VA medical 
examiner's assessment was subjective complaints of mechanical 
low back pain without physical examination evidence to 
corroborate radiculopathy or degenerative arthrosis.   

A private magnetic resonance imaging study in September 2003 
revealed a disc dessication at L5-S1 with central and 
slightly left paracentral disk herniation.  October 2003 
private medical records showed a diagnosis of lumbar disc 
herniation, and November 2003 private medical records 
reflected a degenerative change at L5-S1 with some small 
central disc protrusion but no significant disc herniation or 
compression.  

In his Central Office hearing, the veteran testified that he 
had fallen off of a front end loader while painting it and 
had radiating pain in his back when he hit the ground.  He 
also testified that, throughout the 1990s while he was in 
service, the pain in his back kept coming back a little more 
as a sharper and sharper pain and radiated into his left leg.

The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  It appears from the 
veteran's testimony that he is receiving ongoing treatment 
from a private physician for his lower back condition.  On 
remand, the AOJ should attempt to obtain any missing 
treatment records for the veteran's low back disorder.  After 
receipt of these records, the veteran should be scheduled for 
a VA examination to ascertain the etiology of his low back 
disorder.
 
Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the appellant a corrective 
notice, that explains the evidence and 
information needed to establish a 
disability rating and an effective date, 
if service connection is granted on 
appeal.  The claims file must include 
documentation that the AOJ has complied 
with VA's duties to notify and assist a 
claimant.

2.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his low back 
disorder since his release from service 
in July 2003 through the present.  The 
AOJ should attempt to obtain records from 
each health care provider he identifies 
that might have available records.  If 
records are unavailable, please have the 
provider so indicate.  

3.  After completion of 1 and 2 above, 
the AOJ should make arrangements for the 
veteran to be afforded an orthopedic 
examination by an appropriate specialist 
to ascertain the current nature and 
etiology of his low back disorder.  All 
indicated tests or studies deemed 
necessary for an accurate assessment 
should be done.  The claims file, this 
remand and treatment records must be made 
available to the examiner for review of 
the pertinent evidence in connection with 
the examination, and the report should so 
indicate.  

The orthopedic examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that the veteran's low back 
disorder is etiologically related to the 
veteran's period of active duty and, if 
arthritis is found, whether it was 
manifested within one year of discharge 
from active military service.

If the etiology of the diagnosed disorder 
is attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  The examiner should 
clearly outline the rationale and discuss 
the medical principles involved for any 
opinion expressed.  If the requested 
medical opinion cannot be given, the 
examiner should state the reason why.
 
4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2006).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



